Citation Nr: 0002612	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-32 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
February 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas. 


FINDING OF FACT

The veteran has been diagnosed with PTSD related, at least in 
part, to corroborated in-service stressors.


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West, 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).  Prior to the effective date of this 
regulation on June 18, 1999, and at the time of the RO's 
February 1997 rating decision, the former requirements for 
service connection for PTSD were: medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1996).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (when a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies).

In November 1996, the veteran filed a claim for service 
connection for PTSD. Service records show that his principal 
duties during service were as an Air Freight Specialist with 
an air transport wing.  The veteran's Form DD 214 reflects 
that he had 7 months (6 months, 19 days) of overseas duty as 
part of an 18 month tour.  From April 1962 to July 1963 the 
veteran served as an Air Freight Specialist with two units at 
the Charleston Air Force Base, including service in line 
loading and flight service sections, and as an Air Freight 
Specialist at Kadena Air Base in Okinawa from July 1963 to 
February 1964.

At a VA psychiatric consultation in September 1996, the 
veteran reported that he was involved in an accident loading 
an 8 inch Howitzer onto a C-124 aircraft, and that this 
caused him to be nearly "mashed" because he was not 
properly restrained.  A June 1978 research report confirms 
that such an incident occurred on June 6, 1962 at Eglin Air 
Force Base, and involved the veteran's unit, although the 
report does not reflect that any injuries were incurred or 
that the veteran was involved in this incident.  The 
veteran's service  medical records show that on June 11, 
1962, notably 5 days after the loading accident, he was seen 
for muscle spasm on the left side "following injury."  In 
an April 1972 decision, the Board found that the veteran 
experienced and acute and transitory injury of the back in 
service in June 1962 while loading aircraft.  Based on the 
evidence, the Board finds that the veteran's consistently 
reported stressor of a loading accident in June 1962 has been 
verified; that is, that there is credible supporting evidence 
that this claimed stressor actually occurred.  

The relevant diagnosis on a September 1996 VA psychiatric 
consultation was chronic PTSD with recurrent major 
depression.  Although the PTSD diagnosis was based in part on 
the veteran's history of a loading accident, at that 
consultation the veteran also reported other unverified 
stressful post-service events of continued back pain and 
(non-service-connected) degenerative joint disease of the 
back, with multiple treatments and physical therapies, lumbar 
diskectomy in 1973, being a recovered alcoholic, anger toward 
incompetence of the compensation and pension system, his 
wife's brain tumor and a more recent stroke, and unsuccessful 
job searching. 

The veteran also claims an in-service stressor because he 
handled caskets and body bags from aircraft, specifically 
while stationed at Charleston, South Carolina.  He also 
reported that while at Kadena Air Base in Okinawa, from some 
time in 1963 to February 1964, he unloaded bodies in caskets 
and some body bags.  Based on evidence of the veteran's 
military occupational specialty as Air Freight Specialist, 
and service personnel records reflecting actual service in 
line loading and flight service sections, the Board finds 
that the veteran's reported stressor of handling caskets and 
body bags in 1963 until February 1964 is corroborated.  

A February 1997 VA outpatient treatment record includes a 
diagnosis of PTSD based in part on the reported stressors of 
dealing with bodies, body bags being transported on his 
plane, and the smell of death, as well as the previously 
reported (and verified) stressor of an aircraft loading 
injury.  In addition to these reported events, however, the 
veteran at that time also reported other unverified stressful 
post-service events of unsuccessful physical therapy for his 
back, neck, and arm, lipoma surgery on the upper back two and 
1/2 years before, and concerns about his wife, who required 
assistance and home care. 

Subsequent outpatient treatment records also include 
diagnoses of PTSD based on unverified stressful post-service 
events of the veteran's wife having a stroke, the veteran 
undergoing surgery, the veteran's physical problems since 
surgery (reported in June 1997), troubled relationships and 
his wife's brain aneurysm and subsequent disability (August 
1997), and his wife's death in February 1999 following a long 
illness and inability to attend her funeral (October 1999).  

Accordingly, the veteran has presented a claim that is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible; there is some 
evidence of record on every element of the veteran's PTSD 
claim.  This includes a PTSD diagnosis, credible supporting 
evidence of a stressor (of a loading accident in June 1962 
and handling caskets and body bags), and a medical nexus 
between this stressor and diagnosed PTSD (September 1996 and 
February 1997 diagnoses of PTSD based in part on verified 
stressors).  


ORDER

A well-grounded claim having been presented, the appeal is 
granted to this extent.


REMAND

Additional development is warranted in view of the fact that 
the diagnosis of PTSD appears to have been based in part on a 
stressor history of events which are unrelated to service or 
occurred after service separation.  For VA compensation 
purposes, a PTSD diagnosis must be based on an in-service 
stressor history which has been verified (except where a 
veteran was engaged in combat, which is not the case here).  
A diagnosis of PTSD, related to service, which is based on an 
examination which relied upon an unverified history, is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
As pertains to this case, the only verified in-service 
stressors that may be relied upon to support a PTSD diagnosis 
for compensation purposes are (1) the accident loading a C-
124 plane on June 6, 1962, and (2) the handling of caskets or 
body bags during service at Charleston Air Force Base from 
April 1962 to July 1963 and at Kadena Air Base, Okinawa, from 
July 1963 to February 1964.  The veteran is entitled to a VA 
psychiatric examination to determine whether these events are 
sufficient to support a PTSD diagnosis in his case.  

Accordingly, pursuant to VA's duty to assist the veteran in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991), this case is REMANDED for the 
following action:

1.  The RO should schedule the veteran 
for a VA psychiatric examination for the 
purpose of determining whether the 
veteran's verified stressors alone, 
without consideration of unverified 
stressors (including post-service 
stressful events), are sufficient to 
support a diagnosis of PTSD.  In 
determining whether the veteran has PTSD 
related to service, the examiner should 
be instructed that the only stressors 
that may be relied upon to support the 
diagnosis are: (1) the loading accident 
involving a C-124 plane in June 1962; and 
(2) the handling of caskets or body bags 
during service at Charleston Air Force 
Base from April 1962 to July 1963 and at 
Kadena Air Base, Okinawa, from July 1963 
to February 1964.  If the examiner 
concludes that a PTSD is appropriate, the 
examiner should be asked to specify which 
stressor or combination of stressors is 
responsible for that conclusion.  The 
claims file should be made available to 
the examiner in connection with the 
examination. 

2.  The RO should then adjudicate the 
issue of entitlement to service-
connection for PTSD, including 
consideration of the relevant provisions 
of 38 C.F.R. § 3.304 prior to and after 
June 18, 1999, if either version is more 
favorable to the veteran.  

If service connection for PTSD is not granted, the RO should 
issue a supplemental statement of the case to the veteran and 
his representative.  Thereafter, the case should be returned 
to the Board for further appellate review, if otherwise in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he receives further notice.  





The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
decision is in the nature of a preliminary order and does not 
constitute a final decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1999). 


